BROADDUS, J.
This is a suit against defendant instituted by plaintiff to recover for loss of services of his minor son caused by injuries sustained by reason of his having been forcibly ejected from defendant’s train, while the same was in motion, at Cameron, Missouri. The plaintiff recovered judgment from which defendant appealed. The former is the father of the plaintiff in the case of Benjamin Curtis against this same defendant, decided’ at this term of court. The facts being the same upon which the defendant is sought to be held liable as in said former case, and the question of law being identical, for the reason there given this cause is affirmed.
All concur.